DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant’s amendments to the claims of April 25, 2022, in response to the Office Action of December 24, 2021, are acknowledged.

Response to Arguments
	As previously noted, the elected species appeared to be free of the prior art.  Accordingly, search and examination is expanded to include the compounds anticipated as set forth below.

Status of the Claims
	Claims 1, 9, 11-14, 16, 20-24, 26-31, and 34-37 are pending.  Claims 24, 26, 27, 34, and 35 are withdrawn.  Claim 30 is allowed.  Claims 20 and 29 is objected to solely as being dependent upon a rejected based claim.  Claims 11, 16, and 24 are objected to for not falling within the expanded search. The examiner applies a number of compounds below in multiple rejections in an effort to expedite prosecution on the merits.




Allowable Subject Matter
The compounds recited in independent claim 30 are novel and nonobvious over the prior art.  Further, said compounds have been exemplified and an enabling utility, antiproliferative activity in a cell-based assay (Table 1), disclosed. 
Claims 20 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 9, 12-14, 21, 22, 23, 28, 31, 36, and 37 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Din Belle et al., 8,809,536.
	Din Belle et al., teaches the following compound of the instant claims, wherein R2 is formula III- A1 is phenyl; f is 0; RpRq are hydrogen, f=1; J2A is heterocycloalkyl; g is 0; A2a is C6 aryl substituted with Rt, wherein Rt is hydroxyl; and y is 0. 

    PNG
    media_image1.png
    278
    604
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    433
    536
    media_image2.png
    Greyscale

	Din Belle teaches the use of diluents, carriers, and excipients and can be combined with one or more other active ingredients. See col. 70, lines 14-23.  
	As such, claims 1, 9, 12-14, 21, 22, 23, 28, 31, 36, and 37 are anticipated by the prior art.

Claim(s) 1, 9, 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by
CAS STN RN: 1450913-99-1 (2013).
	The compound below is a compound of Formula (I) of claim, wherein: A1 is a heterocycle; R2 is alkyl substituted with Rn; Rn is O-alkyl.

    PNG
    media_image3.png
    330
    549
    media_image3.png
    Greyscale

	As such, claims 1, 9, and 12 are anticipated by the prior art.






Claim(s) 1, 9, 12, and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAS STN RN: 1106940-42-4 (2009).
The compound below is a compound of Formula (I) of claim, wherein: A1 is aryl; R2 is alkyl substituted with Rn; Rn is O-SO2-Rd; Rd is alkyl.

    PNG
    media_image4.png
    389
    604
    media_image4.png
    Greyscale

As such, claims 1, 9, 12, and 37 are anticipated by the prior art.








Claim(s) 1, 9, 12, and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAS STN RN: 1618135-25-3 (2014).
The compound below is a compound of Formula (I) of claim, wherein: A1 is aryl; R2 is alkyl substituted with Rn; Rn is O-SO2-Rd; Rd is phenyl substituted with halogen.


    PNG
    media_image5.png
    297
    558
    media_image5.png
    Greyscale

As such, claims 1, 9, 12, and 37 are anticipated by the prior art.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D. BARSKY whose telephone number is (571)-272-2795. The examiner can normally be reached on Monday through Friday from 8:30 to 5:30.           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JARED BARSKY/Primary Examiner, Art Unit 1628